Lawrence, Judge:
The above-enumerated appeal for a reappraisement presents the question of the proper dutiable value of 13 grinding wheels which accompanied the importation of a Jones Lamson Thread Grinder.
It appears from the record in this case that the thread grinder was American goods returned and that the grinding wheels were of Canadian manufacture. As to said grinding wheels, which constitute the only merchandise before the court in this appeal for a reappraisement, it was orally stipulated and agreed by the parties hereto that, at the time of exportation of such merchandise to the United States, the market value or the price at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was $5 Canadian currency each, packed, and that there was no higher export value.
Upon the record before the court, I find and hold that foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930 (19 U.S.C. § 1402(c)), as amended by the Customs Administrative Act of 1938, is the proper basis for determining the value of the 13 grinding wheels in controversy and that said value is $5 Canadian currency each, packed.
As to any other merchandise, the appeal is dismissed.
Judgment will be entered accordingly.